Case 1:19-cr-00376-RBJ Document 149 Filed 12/04/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               JUDGE R. BROOKE JACKSON


Criminal Action:        19-cr-00376-RBJ                     Date: September 2, 2020
Courtroom Deputy:       Julie Dynes                         Court Reporter: Sarah Mitchell
Interpreter:            N/A                                 Probation: Gary Kruck

                         Parties                                        Counsel

 UNITED STATES OF AMERICA                                           Jason St. Julien
                 Plaintiff

 v.

 1. MAXIMILLIAN ZEFERINO ESQUIBEL                                       Pro Se
                 Defendant


                                    COURTROOM MINUTES


SENTENCING HEARING

Court in session:       9:01 a.m.

Appearance of counsel.

Defendant present on bond.

Probation, court reporter, and courtroom deputy present via video conference.

Argument given on sentencing.

Statement by the Court regarding defendant's offense level, criminal history level and sentencing
guidelines range.

Court states its findings and conclusions.

Forfeiture addressed.

ORDERED: Defendant shall be imprisoned for 58 months as to Count One of the Indictment.
Case 1:19-cr-00376-RBJ Document 149 Filed 12/04/20 USDC Colorado Page 2 of 2




ORDERED: Upon release from imprisonment, the defendant shall be placed on supervised
         release for a period of 3 years as to each count to run concurrently.

               Standard/Mandatory/Discretionary Conditions of Supervised Release, as
               stated on the record, including a $100.00 Special Assessment fee, to be paid
               immediately.

The Court recommends the defendant be given credit for the time served in federal custody on
this case.

The Court recommends the defendant be placed at a facility in Florence, Colorado.

ORDERED: Defendant shall voluntarily surrender and report to the institution designated by
         the Bureau of Prisons.

Defendant advised of his right to appeal.

The defendant’s bond is continued until the time of self-reporting.

Court in recess: 9:57 a.m.            Hearing concluded.              Total time:   00:56
